TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-05-00339-CR




                                   Arthur Johnson, Appellant



                                                 v.



                                  The State of Texas, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 390TH JUDICIAL DISTRICT
      NO. 5030286, HONORABLE CHARLES F. CAMPBELL, JR., JUDGE PRESIDING



                            MEMORANDUM OPINION


               Arthur Johnson seeks to appeal from a judgment of conviction for burglary of a

building. Sentence was imposed on February 27, 2004. Johnson filed his pro se notice of appeal on

May 25, 2005, long after the time for perfecting appeal had expired. See Tex. R. App. P. 26.2(a).

We lack jurisdiction to dispose of the purported appeal in any manner other than by dismissing it for

want of jurisdiction. See Slaton v. State, 981 S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State,

918 S.W.2d 519, 522-23 (Tex. Crim. App. 1996).
              The appeal is dismissed.




                                            __________________________________________

                                            David Puryear, Justice

Before Chief Justice Law, Justices Patterson and Puryear

Dismissed for Want of Jurisdiction

Filed: June 17, 2005

Do Not Publish




                                               2